Title: Cotton Tufts to Abigail Adams, 8 November 1799
From: Tufts, Cotton
To: Adams, Abigail


				
					Weymouth Nov. 8th. 1799
				
				I have the Pleasure of hearing of your Arrival at East Chester and in Health. Since you left Quincy, We have scarcely had a Storm, except that which occur’d on your Journey. The Weather has proved favourable for Farming Business and for finishing the Cellar, which will probably be compleated this Week as far as was intended, th’o not in all its Parts as was directed by Brizler, the Part next to the End of the present Building is laid at a much great Distance than was proposed. Miller got Deacn. Veazie to lay that Part. The Deacon urg’d, that the laying it nearer would endanger the Wall of the old House to cave in, that He was afraid to proceed if He approached nearer. Mr. Bates & Porter both remonstrated against it’s being laid otherwise than as Brizler had orderd, but the Deacon was positive & prevaild— this occasions some Loss of Room in the Cellar, if he has erred, I believe it is an Error of the safest kind— this Circumstance leaves me under some Embarrasment with respect to paying Miller his Ballance, at any Rate he will be a looser— he has been very laborious & diligent.
				The Timber, Boards &c are safe landed and part got to the House, tho clear, and part of the Merchantable Boards are seasoned, these I have orderd to be hous’d— the Weather at present is so mild, that had Directions been given the Building might have been framd & probably coverd before Winter would set in— Genl. Thair had no Cyder to part with— I have engaged 8 Barrells of Mr. Black— The Carpenters have compleated the Work assigned them except Shingling the Wood House, which is deferred for a few Days till the Shingles are a little dryed—
				The News Papers inform us that the Officers of State are removing to Philadelphia, I hope the President will not go there till there is

no Danger from Infection— at the Celebration of his Birth Day in Boston, a Volunteer Toast was given, which carried in it some Reflection upon the Presidents appointment of Envoys to France—but was not drank by any—to the great Mortification of the Toaster— this appears to me to augur well— There has been much Speculation upon this Subject—at present People appear to be well satisfied—
				In a Letter recd. sometime since from my Kinsman Mr. Turell Tufts from Surrinam He observes “The British act as if they viewed with a jealous Eye, the rising Navy of america, and all their commercial Regulations indicate a Suspicion, that the United States will one Day supplant them in every Region of the Globe. I observe they speak of the President in a manner, that indicates more than Respect” I fear that the numerous Conquests of the British, will not be very favourable to the Und. States— But we must hope for the best, and guard against all untoward Events— Adieu—requesting to be rememberd to the President
				I am yr. Affectionate Frend & H Sert.
				
					C. Tufts
				
			